12 F.3d 205
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William D. LONGENETTE, Petitioner.
No. 93-8062.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1993.Decided Nov. 19, 1993.

On Petition for Writ of Mandamus.
William D. Longenette, pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
William D. Longenette brought this mandamus petition seeking an order directing the district court to act on Longenette's "Notice and Motion to Compel Accurate Response to Inteerrogatory [sic], Per Civ.R. 33 and 37(a)(2)," currently pending in his 42 U.S.C. Sec. 1983 (1988) action.  The district court's last significant action in Longenette's Sec. 1983 action was in September 1993.  Because there has not been undue delay in the district court, mandamus relief is not warranted.  Accordingly, although we grant permission to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.